Exhibit 10.1

Execution Copy

Agreement dated January 10, 2008 between Liberty Media Corporation, a Delaware
corporation (for itself and on behalf of its Affiliates, “Liberty”) and
IAC/InterActiveCorp, a Delaware corporation (the “Company”).

Capitalized terms used and not defined herein will have the meanings ascribed to
such terms in the Amended and Restated Governance Agreement, dated as of August
9, 2005 (the “Governance Agreement”), among the Company, Liberty and Barry
Diller.

WHEREAS, Liberty desires to purchase additional shares in the Company from an
institutional investor on behalf of itself and certain of its clients (the
“Investor”) identified to the Company prior to the date hereof;

WHEREAS, the Company also intends to purchase shares from the Investor;

WHEREAS, the Company deems it desirable that steps be taken to preserve
flexibility in the context of the pending spin off transactions of certain
businesses of the Company;

WHEREAS, the Company has considered taking action that would discourage Liberty
from purchasing the shares from the institutional investor;

ACCORDINGLY, in consideration of the Company’s not taking such action, Liberty
hereby agrees that until the Expiration Date (as defined below) neither it nor
any of its Affiliates will, directly or indirectly, acquire or enter into any
agreement, arrangement or understanding to acquire, in each case, with any
person other than the Company or its Affiliates, additional securities of the
Company other than (x) up to 14 million shares of Company Common Stock
contemplated to be purchased by Liberty from the Investor to the extent actually
purchased (provided, that Liberty will be entitled to acquire up to an
additional 6 million shares of Company Common Stock from the Investor in the
event the Company fails prior to 9:00 a.m. New York City time on January 11,
2008 to agree to purchase such 6 million shares from the Investor), (y) such
additional acquisitions of Company Common Shares from the Company after the date
hereof pursuant to Section 3.01 of the Governance Agreement (disregarding from
the determination of Liberty’s Beneficial Ownership the acquisition and
ownership of such 14 million (and, if applicable, such additional 6 million)
shares) and (z) acquisitions from Barry Diller pursuant to the Stockholders
Agreement or from the Company.

“Expiration Date” means the earliest of (1) the day following the consummation
of the transactions described in the Company’s November 5, 2007 press release
regarding the proposed spin-offs (or consummation of those transactions as they
may be altered or amended by resolution of the Company’s Board of Directors);
(2) such time as the Company (x) publicly announces the abandonment of such
transactions or (y) otherwise ceases to pursue in good faith consummation of
such transactions (as so altered or amended); (3) April 15, 2009, and (4) the
occurrence of a Termination Event (as defined below).

A “Termination Event” will be deemed to have occurred upon any person or group
(as defined in Rule 13d-3 under the Exchange Act) (other than Liberty and its
Affiliates and Barry Diller) acquiring Beneficial Ownership of equity securities
of the Company in an amount exceeding

--------------------------------------------------------------------------------

15% of the outstanding equity securities of the Company; provided that this
provision shall not apply with respect to acquisitions of equity securities by
persons or groups that qualify to report their ownership of equity securities of
the Company on Schedule 13G under the Exchange Act.

Liberty represents that, as of the date hereof, other than with respect to the
shares of Company Common Stock to be acquired from the Investor as described
herein, the number of Company Common Shares reflected as Beneficially Owned by
Liberty (other than any changes to such shares as a result of any acquisitions
or dispositions of Company Common Shares by Barry Diller) in Amendment No. 19 of
the Report on Schedule 13D of the reporting group consisting of Liberty, Barry
Diller and the BDTV Entities, is accurate.

Liberty recognizes and agrees that any violation of the agreements contained
herein would cause irreparable harm to the Company and would entitle the Company
to an injunction. The parties agree that any litigation to enforce this
Agreement or otherwise relating to this Agreement shall be brought exclusively
in the Court of Chancery in Delaware.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

IAC/InterActiveCorp        Liberty Media Corporation (for itself         
            and on behalf of its Affiliates)    By: /s/ Greg Blatt       
            By: /s/ Craig Troyer        Name: Greg Blatt       
                  Name: Craig Troyer        Title: EVP     
                  Title: Vice President 


--------------------------------------------------------------------------------